UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2540


JULIUS CHUYA TIKUM,

                Petitioner,

          v.

LORETTA E. LYNCH,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 31, 2016             Decided:   September 16, 2016


Before TRAXLER, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Godwill C. Tachi, THE TACHI LAW FIRM, LLC, Greenbelt, Maryland,
for Petitioner.   Benjamin C. Mizer, Assistant Attorney General,
Mark Walters, Acting Assistant Director, John F. Stanton, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julius      Chuya     Tikum,    a   native    and    citizen         of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals        (Board)    dismissing      his   appeal    from       the    Immigration

Judge’s denial of his requests for asylum and withholding of

removal. *       We have thoroughly reviewed the record and conclude

that the record evidence does not compel a ruling contrary to

any       of    the      agency’s     factual      findings,         see        8   U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).        Accordingly, we deny the petition for review for the

reasons stated by the Board.               See In re Tikum (B.I.A. Nov. 12,

2015).         We dispense with oral argument because the facts and

legal     contentions       are   adequately      presented      in    the      materials

before     this    court    and     argument    would    not   aid    the       decisional

process.

                                                                      PETITION DENIED




      *Tikum argues on appeal that he qualified for protection
under the Convention Against Torture.   As the Board found that
Tikum failed to raise a meaningful challenge to the denial of
this relief, we lack jurisdiction to review this unexhausted
claim. See 8 U.S.C. § 1252(d)(1) (2012).



                                            2